      Case 3:21-cv-00050-JLS-JLB Document 6 Filed 01/21/21 PageID.22 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. MICKEY SOCRATES                                 Case No.: 3:21-cv-50-JLS (JLB)
     FERDYNAND,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILURE TO PAY
                         vs.                             FILING FEES REQUIRED BY
14
     DISNEY ENTERPRISES and WALT                         28 U.S.C. § 1914(a)
15   DISNEY COMPANY,
16                                   Defendants.         (ECF No. 1)
17
18
19         Plaintiff Dr. Mickey Socrates Ferdynand, proceeding pro se, filed this action against
20   Defendants Disney Enterprises and The Walt Disney Company on January 8, 2021. See
21   ECF No. 1.     Plaintiff is alleging trademark infringement, patent infringement, and
22   defamation.
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit, or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   ///
27   ///
28   ///
                                                     1
                                                                                  3:21-cv-50-JLS (JLB)
         Case 3:21-cv-00050-JLS-JLB Document 6 Filed 01/21/21 PageID.23 Page 2 of 3



 1   $400. See 28 U.S.C. § 1914(a).1 The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
 4   2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Section 1915(a)(2)
 5   requires all persons seeking to proceed without full prepayment of fees to submit an
 6   affidavit that includes a statement of all assets possessed and which demonstrates an
 7   inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 8           Plaintiff has not prepaid the $400 in filing and administrative fees required to
 9   commence this civil action, nor has he submitted a properly supported Motion to Proceed
10   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
11   § 1914(a); Andrews, 493 F.3d at 1051.
12   II.     Conclusion and Order
13           Accordingly, the Court:
14           (1)    DISMISSES this action sua sponte without prejudice for failing to pay the
15   $400 civil filing and administrative fee or to submit a motion to proceed IFP pursuant to
16   28 U.S.C. §§ 1914(a) and 1915(a); and
17           (2)     GRANTS Plaintiff thirty (30) days from the date of this Order to re-open his
18   case by:
19                  (a)     Prepaying the entire $400 civil filing and administrative fee required by
20           28 U.S.C. § 1914(a) in full; or
21                  (b)     Completing and filing a Motion to Proceed IFP with an affidavit that
22           includes a statement of all Plaintiff’s assets as required by 28 U.S.C. § 1915(a)(1)
23           and S.D. Cal. CivLR 3.2(b).
24   ///
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                          2
                                                                                              3:21-cv-50-JLS (JLB)
      Case 3:21-cv-00050-JLS-JLB Document 6 Filed 01/21/21 PageID.24 Page 3 of 3



 1         If Plaintiff fails to comply with these instructions within 30 days, this action will
 2   remain dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s
 3   fee requirements and without further Order of the Court.
 4         IT IS SO ORDERED.
 5   Dated: January 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                                                                               3:21-cv-50-JLS (JLB)
